Citation Nr: 1030535	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-26 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to May 1993.  
He died on February [redacted], 2004.  

The appellant is the Veteran's former wife and custodian of their 
two children.  As she clearly stated in a May 2004 statement, she 
seeks survivors death benefits on behalf of their children, who 
were minors at the time she filed the claim and who have now 
reached the age of majority.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision, of which the appellant 
received notice in July 2004, issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which, in pertinent part, denied entitlement to 
service connection for the cause of the Veteran's death and 
denied entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 (2009).  

As they have reached their majority, all benefits granted below 
and subsequent payments should now be made directly to the 
Veteran's children as provided for by VA regulation.  


FINDINGS OF FACT

1.  The Veteran died in February 2004.  The cause of death was 
listed as multiple trauma, closed head injury, and skull fracture 
due to a motor vehicle collision.  

2.  At the time of the Veteran's death, he was service connected 
for adjustment disorder with mixed anxiety and depression and a 
history of bipolar disorder, mixed headaches, and residuals of 
fractured right ankle.  

3.  The service connected adjustment disorder with mixed anxiety 
and depression with history of bipolar disorder substantially 
contributed to the Veteran's death.  

4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is 
moot.  



CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was service connected and 
entitlement to DIC on that basis is established.  38  U.S.C.A. §§ 
1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.5, 3.312 
(2009). 

2.  The claim for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed. 38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to a 
surviving child upon the service connected death of the veteran, 
with service connection determined according to the standards 
applicable to disability compensation.   
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

Generally, the term "child" means a person who is the legitimate 
or adopted child of the veteran who is unmarried and who is under 
the age of 18 years, or; who became permanently incapable of 
self-support before attaining the age of 18 years, or; who was 
age 18 or over but not yet age 23 and is pursuing a course of 
instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2009).  The record 
reflects the appellant and the veteran had two children together, 
B.M.S., who was born in 1990, and C.W.S., who was born in 1992.  
Significantly, both children were under the age of 18 at the time 
the appellant filed the claim.  As such, both children qualified 
as surviving children for at least part of the period on appeal.  

The criteria for determining whether the cause of death is 
service connected are those contained in Chapter 11, of 38 
U.S.C.A.-i.e. the criteria for determining service connection 
for the cause of death are the same as those used to determine 
whether a disease or disability is service connected.  38 
U.S.C.A. § 1310(a).
To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with some 
other condition be the immediate or underlying cause or be 
etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing death but 
rather it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

There is no contention or evidence that a service connected 
condition was the direct cause of the Veteran's death.  The 
direct causes of the Veteran's death were listed on the death 
certificate as multiple trauma, closed head injury, and skull 
fracture due to a motor vehicle collision.  Rather, the question 
is whether service connected adjustment disorder with mixed 
anxiety and depression with history of bipolar disorder 
contributed substantially to the Veteran's death.  

In a February 2005 letter, the medical director of the private 
medical center where the Veteran received psychiatric treatment 
reported that the Veteran had been treated there since 1977 and 
carried a dual diagnosis of an emotional disorder, marked by 
anxiety and depression; and a substance abuse disorder.  At the 
time of his death he was enrolled in the substance abuse 
treatment program and was maintained on Methadone as a treatment 
for his opioid addiction.  

During the course of his treatment, the Veteran was noted to be 
emotionally upset and volatile and to complain of hyperactivity, 
anxiety, depression, and headaches.  The director stated that in 
the months leading up to his death, the Veteran had been seen 
regularly by his counselor and was noted to be anxious and 
emotionally distressed.  The director concluded that it was very 
probable that his disturbed state of mind was a contributory 
factor in his accident and death.

A VA physician's opinion was obtained in April 2006.  The VA 
physician noted that a drug screen at the time of the Veteran's 
death was positive for benzodiazepines, cocaine, and methadone 
and that he was known to be on a methadone maintenance program 
for opium addition.  Also noted was that the Veteran was actively 
followed at a VA medical center (VAMC) for cocaine dependence, 
heroin dependence, personality disorder not otherwise specified, 
headache, alcohol abuse in remission, tobacco use disorder, and 
other drug abuse unspecified.  

The VA physician stated that several of the Veteran's conditions, 
when predominant, could in all probability, influence behavior 
and emotional state.  However, although the various substance 
abuse issues, along with his personality disorder and mood swings 
could influence an individual's behavior, the VA physician could 
"not say, with any degree of medical certainty, to what degree, 
and to what part each and/or any one of them may have played in 
the Veteran's motor vehicle accident, without resorting to 
speculation."

Several lay statements have been submitted to support the claim 
that the Veteran's service connected psychiatric disability 
contributed to his accident and death.  In a March 2004 letter a 
witness who saw the Veteran a couple of hours before his death 
described him as "jittery" or nervous.  

The Veteran's father reported in February 2004 that the Veteran 
could not safely drive well for more than a few miles by himself 
due to lack of sleep and impaired judgment caused by medical and 
mental problems.  The Veteran was usually driven by his father or 
his girlfriend over longer distances.  His father also reported 
that the Veteran had not been able to sleep well for several 
weeks prior to his death.  

The Veteran's girlfriend stated that he should not have been 
driving due to his mental state and his headaches and that she 
drove him most of the time.  She also stated that just before his 
death, the Veteran was depressed and could not sleep at night, 
and that she believed his mental state and lack of sleep 
contributed to his accident and death.  

Analysis

The VA physician essentially declined to provide an opinion.  For 
this reason, the VA opinion constitutes non-evidence.  Fagan v. 
Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  

The private medical director found that it was very probable that 
his disturbed state of mind was a contributory factor in his 
accident and death.  This is the only opinion from a qualified 
mental health professional.  Therefore, the February 2005 opinion 
is the most probative evidence as to the question of whether the 
Veteran's service connected psychiatric disability contributed to 
the cause of the Veteran's death.  

As such, the evidence is in favor of the appellant's claim and 
entitlement to service connection for the cause of the Veteran's 
death is established.  

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318

If the Veteran's death is determined not to be service connected, 
pursuant to  
38 U.S.C.A. § 1318, entitlement to DIC may be established in the 
same manner as if the Veteran's death were service connected 
where it is shown that the death was not the result of willful 
misconduct, and the Veteran (1) was continuously rated totally 
disabled for the 10 years immediately preceding death, (2) was 
rated totally disabled for a period of not less than five years 
from the date of his discharge or release from active duty or (3) 
was a former prisoner of war (POW) who died after September 30, 
1999, and the disability was continuously rated totally disabling 
for a period of not less than one year immediately preceding 
death. 38 U.S.C.A. § 1318 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.22(a) (effective Jan. 21, 2000).  

DIC benefits granted to a surviving spouse or children under § 
1318 are paid in the same manner as if the Veteran's death were 
service connected.  See 38 U.S.C.A.  
§ 1318(a).  

In the present case, as DIC benefits have already been granted in 
this decision based upon the award of service connection for the 
cause of the Veteran's death, the alternative claim under § 1318 
is rendered moot.  The Court has indicated that, only if an 
appellant's claim for service connection for the cause of the 
Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have 
to also consider an appellant's DIC claim under the provisions of 
38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  That is, § 1318 provides an alternate basis for an award 
of DIC and does not provide any additional benefit for the 
appellant.  Section 1318 is only applicable if the Veteran's 
death is found to be non-service connected.  See  
38 C.F.R. § 3.22(a).  In summary, in light of the grant of 
service connection for the cause of the Veteran's death under 38 
U.S.C.A. § 1310 in the present case, the claim of entitlement to 
DIC under 38 U.S.C.A. § 1318 is moot, and the claim is dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is granted for the benefit of his two surviving children. 

The claim of the entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 is dismissed.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


